Citation Nr: 1807583	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-16 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left ankle degenerative changes prior to March 18, 2013, and to a compensable evaluation from June 1, 2013.

2.  Entitlement to an initial compensable evaluation for a bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	North Carolina Department of Military and Veteran Affairs


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney
INTRODUCTION

The Veteran served on active duty from August 1982 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).  

In a July 1994 rating decision, the RO granted a noncompensable evaluation for lower extremity arthralgias.  In a May 1999 rating decision, the disability was evaluated as 10 percent disabling.  In a January 2012 fully developed claim, in pertinent part, the Veteran claimed for service connection of left knee, right knee, left ankle and bilateral foot conditions.  In the August 2013 rating decision on appeal, in pertinent part, the RO ended the evaluation for lower extremity arthralgias and established separate evaluations effective from August 26, 2011, for left knee degenerative joint disease, evaluated as 10 percent disabling; and non-compensable evaluations for right knee degenerative joint disease, right ankle degenerative changes and anterior talofibular ligament tear, and bilateral plantar fasciitis.  Additionally, a separate evaluation was established for noncompensable left ankle degenerative changes effective August 26, 2011.  From March 18, 2013, to June 1, 2013, the left ankle was evaluated as 100 percent disabling based on surgical treatment, and noncompensable thereafter.

In July 2017, the Veteran withdrew her request for a Board hearing.  38 C.F.R. 
§ 20.702(e) (2017).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required so that the claims may be properly adjudicated.

First, during the pendency of this appeal, the Veteran has claimed that her service-connected disabilities have worsened.  In a September 2015 fully developed claim, in pertinent part, the Veteran sought increased evaluations for left ankle degenerative changes and bilateral plantar fasciitis.  In April 2016, the Veteran filed a supplemental claim for increased evaluation of left foot, right foot, left ankle, right ankle, and bilateral feet.  The Veteran's medical records show that in August/September 2014 she had a right fifth metatarsal base fracture and that in June 2016 a new electromyelogram (EMG) study was abnormal, and it was noted that  there was positive evidence by nerve conduction study [NCS] of a new issue since the February 2012 NCS.

The Veteran was last afforded VA examinations in November 2013 to evaluate the Veteran's service-connected left ankle and bilateral foot disabilities.  Hence, new examinations are required to determine the current severity of the Veteran's service-connected left ankle and bilateral foot disabilities.

Second, the Board finds that the Veteran's disabilities may not have been evaluated under diagnostic codes that would allow her to attain the highest rating available.  Here, the Veteran's bilateral foot disability, currently diagnosed as plantar fasciitis, is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2017), by analogy to flatfoot.  Diagnostic Code 5276 addresses symptoms specific to flatfoot but not the symptoms of plantar fasciitis.  Moreover, Diagnostic Code 5276 contemplates unilateral and bilateral flatfoot such that assignment of separate ratings for each foot would not be appropriate under that code.  With this in mind, the Board finds that evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2017), other foot injuries, may be a more favorable diagnostic code for evaluating the Veteran's plantar fasciitis.

Third, the Board finds that the October 2012 and November 2013 VA examinations were inadequate for evaluating musculoskeletal disability.  Since these examinations, the United States Court of Appeals for Veterans Claims (Court) has held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA musculoskeletal examination is adequate.  As the October 2012 and November 2013 VA examinations do not fully comply with the requirements of Correia and 38 C.F.R.  § 4.59, new examinations are required with regard to the Veteran's claims.

Fourth, new evidence has been associated with the Veteran's claims file since the RO issued its April 2014 statement of the case.  Although waiver of initial AOJ consideration of this evidence is presumed in this case since the Veteran filed her substantive appeal after February 2, 2013, see 38 U.S.C. § 7105(e) (2012), because the current record is insufficient for the Board to properly adjudicate the Veteran's claims, on remand, the AOJ shall initially review this new medical evidence.

Last, the Veteran's June 2016 VA orthopedic medical records show that it was planned that she would be referred to a foot and ankle fellowship trained orthopedist.  On remand, these medical records as well as any other private treatment records and VA treatment records compiled since June 2016 should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment of the Veteran's service-connected left ankle and bilateral foot disabilities for the period June 2016 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

All efforts to obtain additional evidence must be documented in the record.

2.  After all additional records are associated with the claims file, schedule the Veteran for a new VA examination to assess the current diagnoses and severity of her service-connected left ankle disability.  The claims folder (including Virtual VA and VBMS documents) and a copy of this Remand must be provided to the examiner in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, and the examiner must indicate on the examination report that such review was undertaken.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  All pertinent symptomatology and findings must be reported in detail in accordance with Diagnostic Codes 5270 through 5274.

All ranges of motion involving the Veteran's service-connected left ankle disability should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's left ankle disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing of both ankles.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide an opinion concerning the impact of the Veteran's left ankle disability on the Veteran's ability to work to include whether the Veteran is unemployable because of her service-connected disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  After all additional records are associated with the claims file, schedule the Veteran for a new VA examination to assess the current diagnoses and severity of her service-connected bilateral foot disability.  The claims folder (including Virtual VA and VBMS documents) and a copy of this Remand must be provided to the examiner in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, and the examiner must indicate on the examination report that such review was undertaken.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  All pertinent symptomatology and findings must be reported in detail in accordance with Diagnostic Codes 5276 and  5284.

All ranges of motion involving the Veteran's service-connected bilateral foot disability should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's bilateral foot disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing of both feet.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide an opinion concerning the impact of the Veteran's bilateral foot disability on the Veteran's ability to work to include whether the Veteran is unemployable because of her service-connected disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If the benefits sought remain denied, provide a supplemental statement of the case to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




